Citation Nr: 1117779	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for dental trauma for the purposes of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim for service connection for dental trauma for the purposes of VA compensation.  In January 2010, the Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

In a March 2010 decision, the Board denied service connection for dental trauma for the purposes of VA compensation.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the March 2010 Board decision because it failed to (1) provide an adequate statement of reasons or bases for denying compensation, or (2) adjudicate a reasonably raised claim of entitlement to service connection for VA outpatient dental treatment.  The case was thereafter returned to the Board.

With respect to the dental claim on appeal, the Veteran may be seeking entitlement to VA outpatient dental treatment.  The present claim has been treated by the Agency of Original Jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  However, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through the JMR, the Court has essentially found that the Board did not address the Veteran's contention that removal of two of his teeth, within 180 days after he entered active service, was the result of what the Veteran alleges was military dental care providers' negligence.  The JMR cited Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010), issued by the Federal Circuit Court of Appeals approximately three months after the Board's March 2010 decision in this matter.  The claim is presently remanded to address this contention.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a Veteran was interned as a prisoner of war (POW).  See 38 C.F.R. § 3.381(b).  

The Veteran did not engage in combat and he was not interned as a POW, nor does he contend otherwise.  In an April 2007 statement, a February 2008 notice of disagreement (NOD), and during a January 2010 Travel Board hearing, the Veteran argues that the in-service extraction of two teeth (numbers 18 and 19) was a "mistake" and has resulted in the need for ongoing periodontal care.  The Veteran has also alleged that he did not consent to the procedure.

Pertaining to dental compensation claims, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  See Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.  However, in Nielsen, the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Id.  

Here, the medical evidence of record does not provide sufficient information to make the determination as to whether the in-service extraction of the Veteran's teeth was (a) "the intended result of proper medical treatment" Id., or (b) "an unintended result of medical treatment due to military negligence or malpractice." Id.  

The Veteran has alleged that prior to entering active duty, he noted no problems or deficiencies in his teeth.  He is competent to report this information.  

In support of his claim, the Veteran has submitted an April 2007 statement authored by William R. Thompson, D.D.S., who reported that he has treated the Veteran, and recommended that the Veteran have emplaced a fixed bridge.  However, Dr. Thompson did not state whether the Veteran's in service dental extraction was a result of service negligence, as the Veteran has alluded to.

The Veteran is therefore advised towards substantiation of his claim that the question of whether medical treatment was a product of negligence, omission, or malpractice is generally a matter involving the evaluation of competent medical evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010).

The Veteran is therefore advised that upon remand, and as noted below, he may submit any further non-medical or medical information towards substantiation of his claim.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology, exact nature or severity of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)



1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other dental treatment that is not evidenced by the current record, to include, but not limited to, service treatment records or other documentation regarding the extraction of teeth in service (specifically, numbers 18 and 19).  If it is reasonably certain that such service treatment records do not exist or that further efforts to obtain the records would be futile, then a formal finding of the unavailability of the records should be inserted into the record.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.

2.  Upon receipt of the Veteran's response, or after a reasonable period of time, a VA dental examination must be scheduled, to be conducted at an appropriate location.  The purpose of the examination is to determine whether any current dental disability is the result of the Veteran's in-service teeth extraction of numbers 18 and 19, and/or trauma resulting from active duty service.  The following considerations will govern the examination:

a.  The claims file, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge and report such review in any report generated as a result of the examination.





b.  The examiner must respond to the following inquiry:

i.  After reviewing all evidence of record, including the service dental treatment records showing the extraction of two teeth (numbers 18 and 19) in February 1957, and any other medical opinions from any non-VA dental care provider, was such extraction the product of negligence or malpractice?

ii.  If such negligence or malpractice is shown, what is the basis or bases for such a finding?

iii.  If such negligence or malpractice is shown, does the Veteran have a current dental disability as a proximate result of such negligence or malpractice?

In providing this opinion, the examiner is to provide a complete medical rationale for all opinions, to include discussions of the medical principles, as well as the facts involved.

If the examiner is unable to provide an opinion, after conducting any necessary examination/test/study, without resorting to speculation, he or she should so state.  However, a complete rationale must be provided for any such finding.

3.  The RO/AMC must then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

4.  In conjunction with its adjudication in directives paragraph number 3, above, the RO/AMC will cause the Veteran's claim for dental treatment to be adjudicated by the appropriate VA agency of original jurisdiction.  If the claim is denied, the Veteran must be afforded an opportunity to submit a notice of disagreement within one-year of the decision.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development o the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


